Title: To George Washington from William Livingston, 27 June 1781
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Princeton 27th June 1781
                        
                        It gives me great pain that I have not been able to answer your Excellency’s several Letters of the 27th of
                            May & 15th June till this moment having ever since waited with great impatience for the passing of the Bill
                            respecting your requisition of the 750 militia to co-operate with the regular Troops for 3 months, which did not pass till
                            this day. I have issued the necessary orders, & directed the men to rendezvous at Morris town the 15th of July or
                            as soon after as possible.
                        Colo. Seely is appointed to command the detachment.
                        The Legislature have directed our Contractors to use the utmost dispatch in forwarding the Provisions,
                            & passed an Act for completing our Brigade, (of the efficacy of which, I confess I have no great Expection). But
                            they have not vested the Executive with any powers during the recess of the assembly to comply with any farther
                            requisitions for men, provisions, or transportation.
                        They will adjourn to morrow, after which your Excellency will be pleased to direct to me at Trenton—I have
                            the honour to be with the highest esteem Dear Sir your Excellency’s most obedient & very humble Servant
                        
                            Wil: Livingston
                        
                    